Exhibit 10.1

 

DPL INC.

PARTICIPATION AGREEMENT

 

This PARTICIPATION AGREEMENT (“Agreement”) is entered into this 18th day of May,
2009 (the “Effective Date”) among DPL Inc., an Ohio corporation (“DPL”), The
Dayton Power and Light Company, an Ohio corporation (“DP&L”) (collectively, the
“Company”), and Joseph W. Mulpas (“Executive”).

 

WHEREAS, DPL has an executive compensation program (the “Program”), generally
effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
DPL (the “Committee”) and adopted by the Board of Directors of DPL (the
“Board”): the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc.
Supplemental Executive Defined Contribution Retirement Plan, the DPL Inc. 2006
Equity and Performance Incentive Plan, the DPL Inc. Executive Incentive
Compensation Plan (the “EICP”), the DPL Inc. 2006 Deferred Compensation Plan for
Executives and the DPL Inc. Pension Restoration Plan (collectively, the
“Plans”);

 

WHEREAS, Executive’s participation in the Plans and eligibility for the benefits
provided thereunder requires execution of this Agreement; and

 

WHEREAS, DPL desires to provide Executive benefits in addition to those provided
by the Program, as described herein.

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.             Effective Date.  This Agreement is effective on the Effective
Date and will continue in effect as provided herein.

 

2.             Participation in the Plans.  DPL confirms that Executive has been
designated by the Committee and the Board to participate in each of the Plans
pursuant to the terms thereof as of the date Executive commences his employment,
contingent on his execution of this Agreement.  Executive is eligible to receive
additional benefits as such are provided to other similarly situated employees
of the Company from time to time.

 

3.             Perquisite Allowance.  By executing this Agreement, Executive
shall be entitled to receive a perquisite allowance in the amount of $20,000 per
year (the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company.  Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2009.  The Perquisite Allowance
for 2009 shall be paid as soon as practicable after the execution of

 

1

--------------------------------------------------------------------------------


 

this Participation Agreement.  The Perquisite Allowance for years after 2009
shall be paid to Executive as soon as practicable after the Committee designates
Executive as eligible to receive the Perquisite Allowance for that year.  The
Perquisite Allowance will not be deemed “compensation,” as that term is defined
under any of the Plans, nor under any other plan, practice, program or policy of
the Company or any of its affiliates, as in effect from time to time.

 

4.             Non-Solicitation.  As a condition to his eligibility to
participate in the Program, Executive hereby agrees that during his employment
and for a period of two years following his termination of employment with the
Company, Executive will not (a) solicit for employment with himself or any firm
or entity with which he is associated, any employee of the Company, its
subsidiaries or affiliates, or otherwise disrupt, impair, damage or interfere
with the Company’s, its subsidiaries’ or affiliates’ relationships with their
employees or (b) solicit for Executive’s own behalf or on behalf of any other
person(s), any retail customer of the Company, its subsidiaries or affiliates,
that has purchased products or services from the Company, its subsidiaries or
affiliates, at any time (i) with respect to solicitation during employment,
during the Executive’s employment or (ii) with respect to solicitation after
termination of employment, in the twelve months preceding the date on which
Executive’s employment with the Company, its subsidiaries or affiliates is
terminated or that the Company, its subsidiaries or affiliates are actively
soliciting or have known plans to solicit, for the purpose of marketing or
distributing any product, pricing or service competitive with any product,
pricing or service then offered by the Company, its subsidiaries or affiliates
or which the Company, its subsidiaries or affiliates have known plans to offer.

 

[Signatures on the Following Page]

 

2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the date first written above.

 

 

DPL INC. and

THE DAYTON POWER AND LIGHT COMPANY

 

 

By:

 

 

Paul M. Barbas

 

President and Chief Executive Officer

 

 

 

 

 

Joseph W. Mulpas

 

3

--------------------------------------------------------------------------------

 